On the Merits.
The plaintiff proceeded by attachment before the District Court, Parish of St. Mary, to recover of the defendant $1,523.86, and made the Insurance Company above mentioned, of the City of New Orleans, garnishee, propounding the usual interrogatories.
The garnishee answered the interrogatories, substantially denying any indebtedness to the defendant.
These answers were never traversed. The case was tried as to the defendant, and judgment rendered for the amount of the claim, and at the same time, after certain testimony had been taken going to show an indebtedness on the part of the garnishee to the defendant, and in effect contradicting the answers of the garnishee, judgment was given against the garnishee for the same amount awarded against the defendant.
Prom this judgment, the garnishee appeals and assigns the following errors:
First That the court was without jurisdiction.
Second. That the answers of the garnishee denied any indebtedness to the defendant, Bode, and therefore no judgment could be rendered against the garnishee without a rule or other proceeding to traverse the answers of the garnishee.
Third. That no rule or other proceeding to traverse the answers of the garnishee was had, and no judgment could therefore be rendered against the garnishee.
Fourth. That the judgment against the garnishee was rendered without any rule, answer or other proceeding putting at issue the truth of the answers of the garnishee, and without fixing, or notice of any proceeding to the garnishee, and in his absence.
Fifth. That the delay prescribed by law, Act 27 of Extra Session of 1877, within which time the answers of the garnishee could be trav*964ersed, liad elapsed when the trial was had and the judgment was rendered against the garnishee, and the trial and judgment, in the absence of such traverse after the lapse of that time, are void.
The plea to the jurisdiction is waived by the appellant’s counsel. The assignment in other respects must be sustained.
No judgment can be rendered against a garnishee who denies an indebtedness to the defendant in answer to interrogatories, unless such answer has been properly traversed. C. P. 264; 16 An. 253, 348; 19 An. 374; 27 An. 93; 6 An. 122.
And the proceeding to traverse must be taken within twenty judicial days after the answer of the garnishee is iiled. Act 27 of 1877; 31 An. 546.
It is, therefore, ordered, adjudged and decreed that the judgment of the District Court against the garnishee—the Liverpool & London & Globe Insurance Company—be annulled, avoided and reversed, and that there be judgment in favor of the said garnishee, rejecting plaintiff’s demand, with costs in both Courts.